DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “The method of claim 1, wherein sending further includes processing the executable instructions within a web browser of the transaction terminal and providing a transaction interface to a user through the web browser for conducting the transaction”.  Claim 1 does not recite any operation of sending and therefore the “sending” lacks antecedent basis “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”, In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).  The rejection can be overcome by making claim 3 dependent upon claim 2.
Claim 14 recites “…sending, by the secure processor, encrypted key data representing encrypted key values for keys pressed during the second mode of operation to the executable instructions for a transaction being conducted on the transaction terminal; and deactivating, by the secure processor, the light”.  The term “second mode” has no antecedent basis “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…”, In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989).  It is believed that the term should be “secure mode”, not “second mode” and the rejection can be overcome by making this change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Magee et al. (U.S. Patent 9,235,967, hereinafter referred to as Magee).
As per claim 1
Magee discloses a method, comprising: responsive to transaction processing of a transaction, placing a keypad into a secure mode of operation during which pressed keys of the keypad are encrypted by a secure processor of the keypad (4:45-50 “The machine in some embodiments may include a keypad such as an encrypting PIN pad. In some embodiments the encrypting PIN pad may be located vertically below the large display. The auxiliary input display may be located adjacent to the encrypting PIN pad or otherwise below the display”, 56:55-57:4 “The keypad 510 of the exemplary embodiment is also selectively operative to provide unencrypted outputs responsive to user inputs through the keys. This is done in the course of transactions where the inputs of a user are not necessarily confidential, such as inputs 60 corresponding to amount data related to transactions a user is conducting, transaction selections or other inputs of a type that would not allow a criminal to compromise security for a user's account or other personal data.  In the exemplary embodiment the keypad 510 includes at least one internal processor 514. The processor 514 is in operative connection with the at least one data store 516. In an exemplary embodiment the data store may include digital certificates, at least one public key and at least one private key. The at least one data store 516 may also include other programmed instructions that facilitate maintaining the security of the keypad as well as the machine”)
530 in FIG. 47. The exemplary indicator including a lock graphic may serve to communicate to the machine user that their inputs to the keypad are secure. In some exemplary embodiments the indicator may be made as an integral part of a tamper resistant input device such as an Encrypting PIN Pad (EPP). The EPP may be made so that any tampering therewith or unauthorized programming thereof will cause the encryption indicator to cease to function or to function in ways associated with an undesirable condition. In this way it is less likely that a corrupted device will be installed on a banking machine and used by unwary users. In still other embodiments, the at least one processor may cause an output indicating an encrypting condition of a device through the display or other output device of the banking machine. This may include a visual output through the screen which includes a word output such as “keypad input now being encrypted” and/or the output of icons, graphics or other indicating outputs”, see also 77:51-56 and 78:1-18).
As per claim 2
Thereafter responsive to being able to read the card, the at least one processor may then operate in accordance with the computer executable instructions to cause the at least one processor to be placed in a PIN entry state of the transaction sequence. In the PIN entry state of the exemplary embodiment, the at least one processor operates in conjunction with the encrypting PIN pad, namely keypad 510. The keypad operates in accordance with its programming and the instructions from the at least one processor to encrypt inputs from a user that are provided through the keypad. Input of an indication that the PIN has been provided, then causes the at least one processor to move to a next state in the transaction sequence in which the user is presented with options through the display for selecting a type of transaction that they wish to conduct at the machine”)
As per claim 3
Magee discloses wherein sending further includes processing the executable instructions within a web browser of the transaction terminal and providing a transaction interface to a user through the web browser for conducting the transaction (117:60-65 “In an example embodiment, the described software component may be operative to cause at least one processor to establish an encrypted communication channel with a remote server using SSL or other encryption protocol for use with communicating the input data and/or the session key with the remote server”, 118:2-8 “However, in further example embodiments the described software components such as those that generate may correspond to a browser based application. The browser based application may include an Active X component or a Java Applet”) (Examiner would add that while the recitation goes on to describe an embodiment involving a user’s personal computing device the distorted indicia is also described at 115:19-29 as being performed on an automated banking machine and therefore Examiner deems that this is indicative that the teaching when considered as a whole applies to both an automated banking terminal and a user’s personal computing device)
As per claim 4
Magee discloses illuminating, by the secure processor of the keypad, a light integrated into a housing of the keypad and in a fascia of the housing (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 5
Magee discloses wherein illuminating further includes keeping the light illuminated until the secure processor is deactivated during the transaction (37:16-30, 58:21-25, 58:34-36, 58:40-46) (Examiner deems that the teaching from 58:21-25 as indicative that the visual indicator is on when inputs are encrypted as it teaches that the indicator is off when inputs are not encrypted, implying that the indicator would be on when the inputs are encrypted.  With regard to the term “deactivated” Examiner reviewed the written disclosure in order to determine what Applicant meant by the term.  In view of the only language that Examiner could find that at least somewhat defined how to construe the term Examiner relied on paragraph 0028 of the filed application “The transaction manager 111 determines when and when not to instruct the secure 
As per claim 10
Magee discloses wherein causing further includes illuminating, by the secure processor, a light controlled by firmware executed by the secure processor on the keypad as a first visual effect during the secure mode of operation (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 12
Magee discloses wherein causing further includes maintaining the visual or the audio effects until the transaction processing indicates a non-secure mode of operation for the keypad for which the secure processor is deactivated (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 13
Magee discloses a method, comprising: sending, by a first set of executable instructions that execute on a first processor from a non-transitory computer-readable storage medium of a transaction terminal, a secure mode instruction to an encrypted Personal Identification Number (PIN) pad (59:62-60:9 “Thereafter responsive to being able to read the card, the at least one processor may then operate in accordance with the computer executable instructions to cause the at least one processor to be placed in a PIN entry state of the transaction sequence. In the PIN entry state of the exemplary embodiment, the at least one processor operates in conjunction with the encrypting PIN pad, namely keypad 510. The keypad operates in accordance with its programming and the instructions from the at least one processor to encrypt inputs from a user that are provided through the keypad. Input of an indication that the PIN has been provided, then causes the at least one processor to move to a next state in the transaction sequence in which the user is presented with options through the display for selecting a type of transaction that they wish to conduct at the machine”)
Magee discloses activating, by the PIN pad, a secure processor on the encrypted PIN pad for a secure mode of operation with the transaction terminal (4:45-50 “The machine in some embodiments may include a keypad such as an encrypting PIN pad. In some embodiments the encrypting PIN pad may be located vertically below the large display. The auxiliary input display may be located adjacent to the encrypting PIN pad or otherwise below the display”, 56:55-57:4 “The keypad 510 of the exemplary embodiment is also selectively operative to provide unencrypted outputs responsive to user inputs through the keys. This is done in the course of transactions where the inputs of a user are not necessarily confidential, such as inputs 60 corresponding to amount data related to transactions a user is conducting, transaction selections or other inputs of a type that would not allow a criminal to compromise security for a user's account or other personal data.  In the exemplary embodiment the keypad 510 includes at least one internal processor 514. The processor 514 is in operative connection with the at least one data store 516. In an exemplary embodiment the data store may include digital certificates, at least one public key and at least one private key. The at least one data store 516 may also include other programmed instructions that facilitate maintaining the security of the keypad as well as the machine”, 59:62-60:9)

As per claim 14
Magee discloses sending, by the secure processor, encrypted key data representing encrypted key values for keys pressed during the second mode of operation to the executable instructions for a transaction being conducted on the transaction terminal (4:45-50, 56:55-57:4)
Magee discloses deactivating, by the secure processor, the light (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 15
Magee discloses deactivating, by the encrypted PIN pad the secure processor; and processing, by the executable instructions, the transaction on the transaction terminal in a non-secure mode of operation (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 16
Magee discloses receiving, by the executable instructions unencrypted key values from the encrypted PIN pad for other keys pressed during the transaction during the non-secure mode of operation (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 17
Magee discloses wherein sending further includes interacting, by the executable instructions, with a browser-based interface being executed on first processor within a browser and interacting, by the executable instructions with an encrypted PIN pad to establish an encrypted communication channel with a remote server using SSL or other encryption protocol for use with communicating the input data and/or the session key with the remote server”, 118:2-8 “However, in further example embodiments the described software components such as those that generate a virtual keypad and cause output of distorted indicia in one or more text field on the display, may correspond to a browser based application. The browser based application may include an Active X component or a Java Applet”)
As per claim 19
Magee discloses a transaction terminal, comprising: an encrypted Personal Identification Number (PIN) pad that includes a secure processor (56:55-57:4 “The keypad 510 of the exemplary embodiment is also selectively operative to provide unencrypted outputs responsive to user inputs through the keys. This is done in the course of transactions where the inputs of a user are not necessarily confidential, such as inputs 60 corresponding to amount data related to transactions a user is conducting, transaction selections or other inputs of a type that would not allow a criminal to compromise security for a user's account or other personal data.  In the exemplary embodiment the keypad 510 includes at least one internal processor 514. The processor 514 is in operative connection with the at least one data store 516. In an exemplary embodiment the data store may include digital certificates, at least one public key and at least one private key. The at least one data store 516 may also include other 
Magee discloses a non-secure processor configured to execute executable instructions from a non-transitory computer-readable storage medium (59:62-60:9 “Thereafter responsive to being able to read the card, the at least one processor may then operate in accordance with the computer executable instructions to cause the at least one processor to be placed in a PIN entry state of the transaction sequence. In the PIN entry state of the exemplary embodiment, the at least one processor operates in conjunction with the encrypting PIN pad, namely keypad 510. The keypad operates in accordance with its programming and the instructions from the at least one processor to encrypt inputs from a user that are provided through the keypad. Input of an indication that the PIN has been provided, then causes the at least one processor to move to a next state in the transaction sequence in which the user is presented with options through the display for selecting a type of transaction that they wish to conduct at the machine”)
Magee discloses at least one light integrated into a housing and fascia of the encrypted PIN pad and controlled by the secure processor (37:16-30, 58:21-25, 58:34-36, 58:40-46)
Magee discloses the executable instructions when executed by the non-secure processor configured to perform processing to: activate the secure processor during a transaction on the transaction terminal; process the transaction (59:62-60:9 “Thereafter responsive to being able to read the card, the at least one processor may then operate in accordance with the computer executable instructions to cause the at least one processor to be placed in a PIN entry state of the transaction sequence. In the PIN entry state of the exemplary embodiment, the at least one processor operates in conjunction with the encrypting PIN pad, namely keypad 510. The keypad operates in accordance with its programming and the instructions from the at least one processor to encrypt inputs from a user that are provided through the keypad. Input of an indication that the PIN has been provided, then causes the at least one processor to move to a next state in the transaction sequence in which the user is presented with options through the display for selecting a type of transaction that they wish to conduct at the machine”)
Magee discloses deactivate the secure processor (59:62-60:9 “Thereafter responsive to being able to read the card, the at least one processor may then operate in accordance with the computer executable instructions to cause the at least one processor to be placed in a PIN entry state of the transaction sequence. In the PIN entry state of the exemplary embodiment, the at least one processor operates in conjunction with the encrypting PIN pad, namely keypad 510. The keypad operates in accordance with its programming and the instructions from the at least one processor to encrypt inputs from a user that are provided through the keypad. Input of an indication that the PIN has been provided, then causes the at least one processor to move to a next state in the transaction sequence in which the user is presented with options through the display for selecting a type of transaction that they wish to conduct at the machine”)
Magee discloses the secure processor when activated by the executable instructions configured to: illuminate the at least one light (37:16-30, 58:21-25, 58:34-36, 58:40-46)

Magee discloses provide the encrypted key data to the executable instructions as a portion of transaction input for the transaction (59:62-60:9)
Magee discloses turn off the at least one light after the encrypted key data is provided to the executable instructions (37:16-30, 58:21-25, 58:34-36, 58:40-46)
As per claim 20
Magee discloses wherein the transaction terminal is one of: a Self-Service Terminal (SST), an Automated Teller Machine (ATM), a kiosk, and a Point-Of-Sale (POS) terminal (2:20-24)
Allowable Subject Matter
Claims 6-9, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6-7 and 18 each recite that the keypad contains a speaker integrated into the housing of the keypad.  Magee, the closest prior art of record, recites that a visual indicator, such as a light, is integrated into the keypad but is silent with regard to a speaker being integrated into the keypad.  No prior art reference was found in Examiner’s search that would correct the deficiency regarding either the integration of the speaker into the keypad or the playing of an audible sound via the integrated speaker.  Therefore claims 6-7 and 18 are not fairly taught or suggested by the prior art.
Claims 8, 9 and 11 recite the providing of an encrypted code that is specific to the transaction to one or more integrated peripherals of a transaction terminal.  The claims go on to recite specific operations that take place subsequent to the provision of the code such as broadcasting the code to peripheral devices by a processor of the transaction terminal or illuminating lights in response to a validation of the code.  As Magee does not teach such a code Magee cannot be viewed as fairly teaching or suggesting these operations.  Furthermore no prior art reference was found by Examiner that would correct these deficiencies.  Therefore claims 8, 9 and 11 are not fairly taught or suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES D NIGH/           Senior Examiner, Art Unit 3685